Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-30-1996

Younis Bros & Co Inc v. Cigna Worldwide Ins
Precedential or Non-Precedential:

Docket 95-1905




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Younis Bros & Co Inc v. Cigna Worldwide Ins" (1996). 1996 Decisions. Paper 132.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/132


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                            No. 95-1905


                    YOUNIS BROS. AND CO., INC.

                                 V.

                 CIGNA WORLDWIDE INSURANCE COMPANY


          THE ABI JAOUDI AND AZAR TRADING CORPORATION

                                 V.

CIGNA WORLDWIDE INSURANCE COMPANY; WHISTONDALE & PARTNERS, INC.,
  aka WHISTONDALE & PARTNERS, P.L.C.; GALLAGHER PLUMER, LTD.;
 EAGLE STAR INSURANCE CO. LTD.; CNA REINSURANCE OF LONDON LTD.;
     ST. PAUL FIRE AND MARINE INSURANCE COMPANY, (UK Ltd.);
  ORION INSURANCE CO. PLC.; NRG FENCHURCH INSURANCE CO. LTD.;
 U A P INS. CO.; GENERALI INS. CO.; SIRIUS (UK) INSURANCE PLC;
   YASUDA TRUST EUROPE LTD.; MUNICHRE GENERAL SERVICES LTD.,
   dba GREAT LANES RE-INSURANCE, LTD. (UK); COMMERCIAL UNION
  ASSURANCE COMPANY PLC; CONTINENTAL INSURANCE CO. (UK) LTD.,
         dba CONTINENTAL ASSURANCE CO. OF LONDON, LTD.;
   STAR ASSURANCE SOCIETY, LTD.; ROYAL RE-INSURANCE CO. LTD.;
                          HIR UK LTD.

          Younis Bros. & Co., Inc. and The Abi Jaoudi
            and Azar Trading Corporation, Appellants



        ON APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
              (D.C. Civil Nos. 91-06784, 91-06785)


           Submitted under Third Circuit LAR 34.1(a)
                        on June 4, 1996

       Before:    COWEN, NYGAARD and LEWIS, Circuit Judges

                  (Opinion Filed July 30, 1996)

                                          JOHN J. SEEHOUSEN
                                          P.O. BOX 795
                                          LANGHORNE, PA 19047-0795
                                          Attorney for Appellants
                                       ELIZABETH CHAMBERS
                                       DAVID R. STRAWBRIDGE
                                       STEPHEN A. COZEN
                                       DOUGLAS R. WIDIN
                                       COZEN & O'CONNOR
                                       THE ATRIUM
                                       1900 MARKET STREET
                                       PHILADELPHIA, PA 19103
                                       Attorneys for Appellees



                       OPINION OF THE COURT



NYGAARD, Circuit Judge.
         Younis Brothers & Company and the Abi Jaoudi and Azar
Trading Corporation appeal the judgment as a matter of law in
favor of appellee, CIGNA Worldwide Insurance Company. The
district court concluded that the "war risk exclusion" contained
in appellants' insurance policies precluded claims arising from
the June 1990 Liberian insurrection. We will affirm.
                                I.
         The district court's opinion details the facts
underlying this appeal. See Younis Bros. & Co. v. CIGNA
Worldwide Ins. Co., 899 F.Supp. 1385, 1388-1393 (E.D. Pa. 1995).
We need not repeat them except to note that appellants owned
businesses and properties in Liberia, which, between June and
October 1990, were damaged by looting and fire. During this time
Charles Taylor and Prince Johnson led separate armies against the
Liberian government. Appellants' holdings were insured under
CIGNA policies containing war risk exclusions for losses caused
by, inter alia, war, civil war, insurrection, rebellion or
revolution. CIGNA carried the burden of establishing that the
situation within Liberia fell within the war risk exclusions.
         Following a jury trial on appellants' declaratory
judgment action, the district court entered judgment as a matter
of law in favor of CIGNA, holding that Liberia experienced an
insurrection during the relevant time period. We must decide
whether the record contains that minimum quantum of evidence from
which a jury might reasonably afford relief. See, e.g., Patzig
v. O'Neil, 577 F.2d 841, 846 (3d Cir. 1978). We conclude that a
state of insurrection existed in Liberia during the relevant time
period; and, that the insurrection caused appellants' losses.
                               II.
         "Insurrection" is the most basic form of civil unrest,
the definition of which encompasses all other forms of civil
commotion addressed by the war risk exclusions in appellants'
policies. See Pan Am. World Air., Inc. v. AETNA Casualty & Sur.
Co., 505 F.2d 980, 1017 (2d Cir. 1974). We adopt the definition
of "insurrection" articulated by the First Circuit Court of
Appeals in Home Ins. Co. of N.Y. v. Davila, 212 F.2d 731, 736
(1st Cir. 1954):
         [T]o constitute an insurrection or rebellion
         within the meaning of these policies, there
         must have been a movement accompanied by
         action specifically intended to overthrow the
         constituted government and to take possession
         of the inherent powers thereof.

Accord Pan Am., 505 F.2d at 1017-1019 (defining insurrection as
(1) a violent uprising by a group or movement (2) acting for the
specific purpose of overthrowing the government and seizing its
powers).
         No one questions that Charles Taylor and Prince Johnson
led their respective armies in a violent uprising. The record
further reveals that one or both of them intended to overthrow
the government and seize power. Numerous witnesses testified as
to objective manifestations of that intent, while there is not a
scintilla of evidence to suggest some other goal. The evidence
permits no interpretation other than that, from June to October
1990, when appellants' losses occurred, the events in Liberia
constituted an insurrection within the meaning of the war risk
exclusion clauses in the CIGNA policies.
         Close review of the record further reveals that the
district court properly ruled that the insurrection caused
appellants' losses within the meaning of the CIGNA policies.
As the district court noted, the total breakdown of civil
authority caused by the insurrection compounded the looting and
other damage. Numerous witnesses testified that the breakdown of
civil authority, the looting and the damage were caused by the
insurrection, and that soldiers under Taylor and Johnson
participated in the looting and destruction. In contrast, there
is no evidence that the damage caused to appellants' businesses
resulted from anything other than the insurrection.
                               III.
         The district court correctly entered judgment as a
matter of law that an insurrection both existed in Liberia during
the relevant time period and caused the losses suffered by
appellants. Accordingly, we will affirm.